Title: To George Washington from Wakelin Welch & Son, 8 October 1789
From: Wakelin Welch & Son
To: Washington, George


          
            London 8th October 1789
          
          We had the honr of receiving your Excellencys favour of the 16th Augst the two inclos’d Letters therein we forwarded & whenever Messrs Fenwick & Co. draws for the Wine their order shall be punctualy paid.
          One Adams here is Suppos’d to be the first optician we have, he purposes to make the Terrestial Globe upon the New & approv’d method, it may take up two Months to Compleat & that will be as early as a Conveyance may offer, for after this Vessell none is expected to Sail before February.
          The Bag Sent by the Packet is as yet not Sent up, they come no further than Falmouth, & whether the Capt: is permitted to forward it, without an order from the Post Office we shall make an Enquiry after. We beg leave to Subscribe Ourselves Your Excellys Much Oblig’d & Hume Servts
          
            Wake. Welch & son
          
        